DETAILED ACTION
This is a non-final Office action in response to the remarks filed 09/07/2021.

Status of Claims
Claims 1-9 are pending;
Claims 1, 2, and 4 are original; claims 3 and 5-9 have been withdrawn;
Claims 1, 2, and 4 are rejected herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The applicant's election without traverse of Species A (Figures 1-6B) in the reply filed 09/07/2021 is acknowledged.
Claims 3 and 5-9 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim.
The requirement is still deemed proper and is therefore made FINAL.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted 01/20/2020 and 08/17/2020 have been considered by the Examiner.

Claim Objections
Claims 1, 2, and 4 are objected to because of the following informalities:
Claim 1, line 4, the applicant is advised to amend "can slide" to --are adapted to slide--, --are slidable--, or the like.
Claim 1, line 6, the applicant is advised to amend "can slide" to --are adapted to slide--, --are slidable--, or the like.
Claim 1, line 9, "a locked state" appears to be --a locked state of the slide rails--.
Claim 2, line 2, "frontal collision" appears to --the frontal collision--.
Claim 4, line 2, the applicant is advised to amend "that includes" to --including--.
Claim 4, line 7, the limitation "being plastically deformed" claims actual movement and should be amended to --being plastically deformable-- or the like.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation "a pair of left and right slide rails" is indefinite because it is amenable to two plausible claim constructions.  For example, does the limitation "a pair of left and right slide rails" refer to --a pair of left slide rails and a pair of right slide rails--?  Or does the limitation "a pair of left and right slide rails" refer to --a pair of slide rails, wherein the pair of slide rails consist of a left slide rail and a right slide rail--?  "[I]f a claim is amenable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim… indefinite."  Ex parte Miyazaki, 89 USPQ2d 1207, 1211 (BPAI 2008).  For the purposed examination, the Examiner considers that the limitation "a pair of left and right slide rails" refers to --a pair of slide rails, wherein the pair of slide rails consist of a left slide rail and a right slide rail--.  Appropriate correction is required.
Claims 2 and 4 are rejected as being dependent from claim 1.





Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 2, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Habib (US 5,626,203).
Regarding claim 1, Habib discloses a seat sliding structure (see Figure 3) for a vehicle (see Figure 1), comprising: a pair of left and right slide rails (5, 12, fig 4, see annotation, also see Figure 3) that include upper rails (12, fig 4, see annotation, also see Figure 3), which are attached to a lower portion of a vehicle seat (2, fig 3), and lower rails (5, fig 4, see annotation, also see Figure 3), which support the upper rails such that the upper rails can slide in a vehicle longitudinal direction (see col 2, lines 29-31, also see Figures 3 and 4); rail guiding members (6, fig 4, see annotation, also see Figure 3) that are fixed to a floor panel (60, fig 4, see annotation), and that support the lower rails such that the lower rails can slide in the vehicle longitudinal direction (see Figures 3 and 4, see col 2, lines 6-11) between a driving position at a vehicle front side (see Figure 2, the position of the lower rails 5 when the piston rods 4c are fully 

[AltContent: textbox (Right Slide Rail)][AltContent: arrow][AltContent: textbox (12 – Upper Rail)][AltContent: connector]
    PNG
    media_image1.png
    274
    450
    media_image1.png
    Greyscale


[AltContent: arrow][AltContent: textbox (Left Slide Rail)][AltContent: connector][AltContent: textbox (5 – Lower Rail)]

[AltContent: textbox (6 – Rail Guiding Member)][AltContent: connector]

[AltContent: connector]
[AltContent: textbox (60 – Floor Panel)]


Regarding claim 2, the seat sliding structure for a vehicle, comprising a damping mechanism (4, fig 3) that, at a time of frontal collision of the vehicle (see Figure 2), damps inertial movement of the slide rails from the relaxation position toward the vehicle front side (see Figure 2, see col 3, lines 33-40).


Allowable Subject Matter
Claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant's disclosure.  See the attached PTO-892 for various seat sliding structures.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Guang H Guan whose telephone number is (571) 272-7828. The examiner can normally be reached weekdays (10:00 AM - 6:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 


/G. H. G./Examiner, Art Unit 3631                                                                                                                                                                                                        

/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631